Opinion filed March 16, 2006












 








 




Opinion filed March 16, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00208-CR 
                                                    __________
 
                                       RAMIRO GARZA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                      Palo
Pinto County, Texas
 
                                                   Trial
Court Cause No. 12,701
 

 
                                                                   O
P I N I O N
Ramiro Garza entered a plea of guilty to the
offense of possession of cocaine.  A plea
bargain agreement was not reached.  The
trial court convicted appellant and assessed punishment at confinement in a
state jail facility for twenty-two months and a $3,000 fine.  We modify and affirm.




The record before this court reflects that at all
times appellant has been represented by retained counsel.  When appellant failed to file a brief, this
court abated the appeal and directed the trial court to conduct a hearing
pursuant to Tex. R. App. P. 38.8(b).  The trial court has conducted the hearing and
has concluded that appellant is not indigent and that appellant has not made
the necessary arrangements for the filing of a brief.  Therefore, this appeal will be considered on
the record.  Tex. R. App. P. 38.8(b)(4).
Appellant entered a sworn judicial confession
stating that he committed the offense of possession of cocaine.  The trial court admonished appellant both in
writing and orally in open court and concluded that appellant=s guilty plea was knowingly, freely,
intelligently, and voluntarily made. The trial court substantially complied
with Tex. Code Crim. Pro. Ann.
art. 26.13 (Vernon Supp. 2005).  The
record supports the trial court=s
conclusions as to the voluntariness of the plea and supports the punishment
assessed.
The judgment of the trial court is modified to
reflect that appellant=s
guilty plea was an open plea and that appellant possessed cocaine.  As modified, the judgment is affirmed.
 
PER CURIAM
 
March 16, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.